CROCKETT, Justice
(dissenting).
I dissent. The question is whether the trial judge abused his discretion in granting a motion to dismiss a complaint which he determined to be “so vague of ambiguous that a party cannot 'reasonably be required to frame a responsive pleading.”2. After the plaintiff had once amended, as he had *163done here, and the complaint still has the faults enumerated in the main opinion, I think it was within the court’s discretion to dismiss without prejudice, and it was noj; mandatory to grant further leave to amend.3 It is elementary that unless there is a clear abuse of discretion the trial court’s ruling should stand.

. Rule 12(e), U.R.C.P.


.As to court’s discretion to dismiss for defective pleadings see 2 Moore’s Federal Practice, 2d Ed. p. 2307.